Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.



I. ALLOWABLE SUBJECT MATTER

Claim 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The cited references do not disclose “wherein the first frame has a first resolution that is lower than a second resolution of the second frame” as recited in claims 4 and 13.



II. INFORMATION DISCLOSURE STATEMENT 

 	The information disclosure statement filed 12/08/2020, has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.




III. CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention



1.	Claims 1-3, 5-8, 10-12, 14-17, and 19-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Melkote Krishnaprasad et al. US 20190037244. 

Claim 1 is rejected for similar reasons to claim 10 (see rejected below).
Claim 2 is rejected for similar reasons to claim 11 (see rejected below).
Claim 3 is rejected for similar reasons to claim 12 (see rejected below).
Claim 5 is rejected for similar reasons to claim 14 (see rejected below).
Claim 6 is rejected for similar reasons to claim 15 (see rejected below).
Claim 7 is rejected for similar reasons to claim 16 (see rejected below).
Claim 8 is rejected for similar reasons to claim 17 (see rejected below).

Consider claim 10. Melkote discloses a device (fig 1 fig 2 wearable device 16) comprising: 
one or more processors (fig 3 fig 4 processor 52); 
a non-transitory memory [0207] memory; 
a display (fig 1 wearable display fig 2 display screen 54); and 
one or more programs stored in the non-transitory memory, which, when executed by the one or more processors ([0008] [0208]] computer readable storage medium storing instructions when executed by processor), cause the device to: 
obtain a first frame having a first view ([0060] [0062] previous frame with particular pose. Frame n-1); 
obtain a second frame having a second view ([0060] [0062] current frame with changed pose. Frame n); 
detect an error in a portion of the second frame ([0055-0056] [0065] data loss and error in image. Missing image content [0087] errors [0088] holes/missing blocks in the frame); 
generate a corrected portion based on a warping operation applied to a corresponding portion of the first frame ([0086] warped image of previous frame);
generate a corrected second frame by replacing the portion of the second frame with the corrected portion ([0086] warped image of previous frame used for missing image content in current frame.  [0087]); and
display, on the display, the corrected second frame ([0120] fig 1 frames warped with latest pose and displayed. Fig 7 display frame [0198] [158] display frame n).

Consider claim 10. Melkote discloses the device of claim 10, wherein the one or more processors are to detect the error in the portion of the second frame by determining that the second frame includes data for the portion of the second frame that is damaged or corrupted ([0032][0191] corrupted data).

 the device of claim 10, wherein the one or more processors are to detect the error in the portion of the second frame by determining that the second frame is missing data for the portion of the second frame ([0024][0034] missing portion in second frame [0062] missing content in frame n).

Consider claim 14. Melkote discloses the device of claim 10, wherein the warping operation includes a rotational warping operation and/or a translational warping operation ([0099-0100] asynchronous time warp ATW or asynchronous space warp ASW.  [0130] warping/rotating).

Consider claim 15. Melkote discloses the device of claim 10, wherein the warping operation is based on depth data associated with the first frame and/or the second frame ([0100] asynchronous space warp ASW using depth information).

Consider claim 16. Melkote discloses the device of claim 10, wherein the warping operation is based on a difference between the first view and the second view ([0113] warping that has been calculated by different between the poses from frame n-1 and frame n)

Consider claim 17. Melkote discloses the device of claim 10, wherein the second frame is obtained after the first frame (([0113] warping that has been calculated by different between the poses from frame n-1 and frame n) [0062] current frame with changed pose. Frame n. previous frame n-1).

Claim 19 is rejected for similar reasons to claim 12 (see rejected above) and where a non-transitory memory storing one or more programs, which, when executed by one or more processors of a device with a display ([0008] [0208]) computer readable storage medium storing instructions when executed by processor)

Claim 20 is rejected for similar reasons to claim 14 (see rejected above)
	

IV. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Melkote Krishnaprasad et al. US 20190037244 in view of Katz et al. US 20120056982.

Consider claim 18. Melkote discloses the device of claim 10, but does not disclose wherein the second frame is obtained concurrently with the first frame.
Katz however discloses wherein the second frame is obtained concurrently with the first frame (see fig 7a 702 704 [0092] concurrently obtain first frame and second frame)
Melkote contains a "base" device/method of imaging device for obtaining different views.  Katz contains a "comparable" device/method of imaging device for obtaining different views that has been wherein the second frame is obtained concurrently with the first frame.  Furthermore, both Melkote and Katz use and disclose similar functionality (i.e., using imaging device to obtain depth information) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Katz also provide the benefit of reduced occlusions [0134]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.





V. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Akenine-Moller et al. US 20180081429 discloses an HMD which uses a first buffer for storing frame N-1 and a second frame buffer for storing frame N and using time warp transformation.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 07/28/2021Primary Examiner, Art Unit 2692